United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 21, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-41177
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOHNNY ALVIN THOMPSON, JR.

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-96-CR-253-1
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, counsel appointed for Johnny

Alvin Thompson, Jr., has moved for leave to withdraw from this

appeal and has filed a brief as required by Anders v. California,

386 U.S. 738 (1967).   Thompson has received a copy of counsel’s

motion and brief but has not filed a response.    Our independent

review of the brief and the record discloses no nonfrivolous

issue.   Accordingly, counsel’s motion for leave to withdraw is




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-41177
                               -2-

GRANTED, counsel is excused from further responsibilities herein,

and the appeal is DISMISSED.   See 5TH CIR. R. 42.2.